Mr. Justice Hutchison
delivered the opinion of the Court.
In a summary foreclosure proceeding, the District Court of Mayagiiez ordered the cancellation of a record or cautionary notice of an attachment issued by the District Court of Ponce. The Registrar of San Germán refused to cancel the entry on the ground that the District Court of Mayagiiez was without jurisdiction to order such cancellation.
Article 84 of the Mortgage Law provides that:
"The cancellation of a cautionary notice or its conversion into a definite record may be ordered by the judge or court which ordered it entered or by the court which may have legally succeeded it in the cognizance of the matter which gave rise thereto.”
Article 125 as amended in 1912 (Session Laws, p. 65) provides for the cancellation of junior liens including the record of attachment on presentation of a proper order from the court in which a prior mortgage lien has been foreclosed.
Construing these two articles together, we cannot agree with the registrar of property that the District Court of Mayagiiez was powerless to order the cancellation in question.
The order appealed from must be reversed.